Citation Nr: 0025206	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1947 to May 1952, 
and from August 1953 to November 1954.

On file is a report of a decision by the Board of Veterans' 
Appeals (Board) in November 1977.  The Board determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychosis.

The current appeal arose from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C..  The RO denied entitlement to an 
evaluation in excess of 30 percent for peripheral vascular 
deficiency of both feet, residuals of frostbite.

Jurisdiction of the veteran's claim was assumed by the RO in 
Houston, Texas, which in September 1998 denied entitlement to 
service connection for PTSD, and granted entitlement to a 
permanent and total disability rating for pension purposes.

In September 1998 the RO also granted entitlement to an 
increased evaluation of 60 percent for peripheral vascular 
disease deficiency of both feet, residuals of frostbite.  In 
correspondence to the RO dated in October 1998 the veteran 
expressed complete satisfaction with this grant of increased 
compensation benefits.

In an October 1998 statement the local representative 
requested that the RO forward an Application for Increased 
Compensation Based On Individual Unemployability (VA Form 21-
8940) to the veteran for completion and return.  It does not 
appear that the RO has in fact provided the veteran with this 
form for completion and return. This matter is referred to 
the RO for appropriate action.

In his statements on appeal to the RO, the veteran appears to 
be claiming service connection for schizophrenia with 
depression.  He appears to be attempting to reopen his 
previously denied claim of entitlement to service connection 
for psychosis.  As the veteran's claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for psychosis has
been neither prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidence of record discloses that 
it appears the veteran was scheduled for and examined by a VA 
psychiatrist or for VA compensation purposes to ascertain 
whether he has PTSD in February 1993 and/or September 1995.  
The RO has without success attempted to obtain the report(s) 
of any VA special psychiatric examinations; however, there is 
no official documentation on file that such examinations were 
never conducted, nor does the RO indicate knowledge in this 
regard in its statement of the case addressing the claim of 
entitlement to service connection for PTSD.  

The veteran's correspondence subsequent to February 1993 
suggests that at the time he had not yet been examined by VA 
as to the presence of psychiatric disability.  However, the 
correspondence of record subsequent to September 1995 is not 
conclusive as to whether the veteran was in fact examined by 
VA or for VA compensation purposes to ascertain whether he 
has PTSD.

In view of the evidentiary record to date, the RO has been 
made aware of the existence of VA medical documentation which 
is presumed to be in its constructive possession, and such 
evidence must be obtained and associated with the claims file 
prior to any Board appellate determination.  Bell v. 
Derwinski, 2 Vet. App. 622 (1992).

In view of the foregoing, the Board is deferring adjudication 
of the claim of entitlement to service connection for PTSD 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should obtain official 
documentation as to whether a VA special 
psychiatric examination of the veteran to 
ascertain whether PTSD was present was 
conducted in approximately February 1993 
or September 1995.  If neither 
examination was conducted, the RO should 
obtain official documentation in this 
regard.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should reconsider 
the claim of service connection for PTSD, 
to include a determination as to whether 
such claim is well grounded.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




